Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 8/4/21.
Claims 1, 3, 5-7, 9-11, 15-17, 21-25, and 27-30 are pending.
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-6, 9-11, 15-17, 21, 23, 25, 29-30 is/are rejected under 35 U.S.C. 103 as being upatentable over Guerzoni et al., Pub. No. US 2019/0239271, (“Guerzoni”) in view of Wang, Pub. No. US 2017/0289860, (“Wang”), Mitra et al., Pub. No. US 2016/0095156, (“Mitra”), and Velev et al., US 2020/0280836, (“Velev”), newly cited.
Independent Claims
Regarding independent claim 1, Guerzoni teaches the claimed limitations “A method comprising: 
detecting a request to set up a voice call originating from or terminating at a user equipment that is connected or configured to connect to a Fifth Generation (5G) mobile network (see, e.g., Figs. 2-3 and 5; in particular, Fig. 2 shows a mobile originated (MO) voice call detected by a UE 201 which is connected to a NR or 5G network 202, 204); 
transitioning, in response to the request to set up the voice call, the user equipment from having a Fifth Generation (5G) mobile network connection with the Fifth Generation (5G) mobile network to having a Long Term Evolution (LTE) network connection with an LTE network, the detecting and the transitioning performed without call setup being initiated for the voice call via the Fifth Generation (5G) mobile network (see, e.g., Figs. 2-3 and 5; in particular, see Fig. 2, FB signaling 209 and FB to EPS signaling 210 which teaches that the voice call is transitioned from the NR network to the LTE network “without call setup being performed” for the NR network since the , wherein based on the voice call being a non-emergency type voice call (see paragraph nos. 0033, 0050; the mobile originated/terminated call is a “non-emergency type voice call”), the transitioning comprises the user equipment 
sending, via the Fifth Generation (5G) mobile network connection, a service request for voice service fallback to the LTE network (Fig. 5, extended service request 515b sent by UE 501), 
establishing the LTE network connection with the LTE network based on the acquired LTE network signal (see, e.g., Fig. 2 and paragraph no. 0035); and 
performing call setup for the voice call via the LTE network connection with the LTE network; (paragraph no. 0035, “the UE 201 then performs the multimedia call in the EPS in 211”; see paragraph no. 0050 which discloses a VoLTE call as one example of the multimedia call in the EPS or LTE network) 
detecting, when the user equipment is connected to the 5G mobile network, an initiation of an voice call at the user equipment (see Fig. 2 and paragraph nos. 0032-0033 which disclose a Mobile Originated call when the UE is camped on the NGS system); and 
autonomously falling back, by the user equipment in response to the detecting the initiation of the voice call at the user equipment, to the LTE network for the voice call without initiating the voice call via the 5G mobile network” (see Fig. 2 and paragraph nos. 0032-0034 which disclose that the UE fallsback from the NGS/5G system to the LTE system; the limitation “without initiating the voice call via the 5G mobile network” is broadly interpreted to read on the fallback disclosed in paragraph no. 0034 since the voice call itself is not initiated even though the UE performs signaling with the NGS in 209 as shown in Fig. 2) as now recited in claim 1.
Guerzoni does not teach the limitations “starting a watchdog timer based on when the user equipment sends the service request for voice service fallback to the LTE network, 
detecting an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the LTE network” nor the limitations “scanning, in response to the expiration of the watchdog timer, LTE frequency bands in a scan order specified by a frequency band scan priority, in response to the LTE bands being scanned and no LTE network signal being acquired, refining the scan order based on an LTE neighbor list, scanning and acquiring an LTE network signal based on the refined scan order” as recited in claim 1.
Wang teaches “starting a watchdog timer based on when the user equipment sends the service request for voice service fallback to the network (see paragraph no. CSFB request, the wireless communication device 110 starts a first timer”; the “watchdog timer” reads on the first timer), 
detecting an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the network” (see paragraph no. 0029, “When the first timer … is expired and no response to the CSFB request been received from the LTE network 120”) and
scanning, in response to the expiration of the watchdog timer, frequency bands in a scan order specified by a frequency band scan priority” (see paragraph no. 0029, “the wireless communication device 110 starts a cell search procedure in the 2G/3G networks 130”; the broadly recited “scan priority” reads on the scanning of the cells by the wireless communication device 110, e.g., the scanning of cells 1, 2, 3, etc.).
Wang does not teach the “LTE” network limitation.  In other words, in Wang, the voice service fallback is to the 2G/3G network and not to the “LTE” network since Wang is concerned with continuing a voice call in a network environment where a LTE/4G network and a 2G/3G network co-exist.  However, Wang suggests a voice service fallback to a LTE network since it is common knowledge in the art, that as the migration from LTE to 5G occurs, there would be network coverage issues since the 5G migration path is in its beginning stages (see Guerzoni, paragraph nos. 0002-0006).  Therefore, the voice service fallback scheme disclosed in Wang would logically apply to a LTE network given the current 5G migration path by service providers such as Verizon, AT&T, etc.

Mitra teaches the limitations “in response to the LTE bands being scanned and no LTE network signal being acquired (see Fig. 9, steps 902, 904 (the “No” conditional output of step 904), see also paragraph no. 0054, “At block 902, the UE scans for one or more channels … to reacquire service” and paragraph no. 0055, “otherwise if failed, the method 900 proceeds to block 906”; see also paragraph nos. 0023, 0026 which disclose that the disclosure may be used in a LTE network), refining the scan order based on an LTE neighbor list (see Fig. 9, step 906 and Fig. 8 for a neighbor list, see also paragraph no. 0055, “At block 906, the UE scans for one or more channels … using a previously stored neighbor list”), scanning and acquiring an LTE network signal based on the refined scan order” (see paragraph no. 0055, “At block 906, the UE scans for one or more channels … using a previously stored neighbor list”; see Fig. 9, steps 906, 908 (the “Yes” conditional output of step 908 denotes that an LTE network signal was acquired)) as recited in claim 1.

Guerzoni also does not teach that the voice call is an “emergency type voice call” as now recited in claim 1 in the newly added “detecting” and “autonomously falling back” limitations discussed above.  Guerzoni, however, does recognize that emergency calls may be an issue in the rollout of new 5G systems, see paragraph nos. 0003-0005.
Velev teaches that a UE may fallback from a 5G system to a 4G/LTE system when making an emergency call, see paragraph no. 0089.  In other words, Velev teaches the newly added limitations “detecting …” and “autonomously falling back …” as now recited in claim 1, see Fig. 5A and paragraph nos. 0088-0089.  In particular, Velev more clearly teaches the limitation “without initiating the emergency type voice call via the 5G mobile network” since it discloses that the UE determines that registration with the LTE system is needed to initiate the emergency service/call unsupported by the 5G system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, and Mitra by incorporating the teachings of Velev to enable the user to make emergency voice calls in a non-standalone 5G network in which both 5G and LTE networks co-exist 
Regarding independent claim 10, Guerzoni teaches the claimed limitations “A method comprising: 
detecting, at a user equipment that is connected to a Fifth Generation (5G) mobile network, an initiation of a voice call (see, e.g., Figs. 2-3 and 6; in particular, Fig. 2 shows a mobile originated (MO) voice call detected by a UE 201 which is connected to a NR or 5G network 202, 204; see also, paragraph no. 0033, “the UE 201 needs to start a Mobile Originated (MO) call in 207”);
sending, by the user equipment to a node in the Fifth Generation (5G) mobile network and in response to the detecting the initiation of the voice call and based on the voice call being a non-emergency type voice call, a service request for voice service fallback to a Long Term Evolution (LTE) network (see, e.g., Figs. 2-3 and 6; in particular, see Fig. 6, extended service request 611 sent by UE 601 to node NG CP 604, see paragraph nos. 0075, 0087; see paragraph nos. 0033, 0050 which disclose that the mobile originated/terminated call is a “non-emergency type voice call”);
using the LTE network signal to engage in connection setup and call setup with the LTE network; (paragraph no. 0035, “the UE 201 then performs the multimedia call in VoLTE call as one example of the multimedia call in the EPS or LTE network) 
detecting, when the user equipment is connected to the 5G mobile network, an initiation of an voice call at the user equipment (see Fig. 2 and paragraph nos. 0032-0033 which disclose a Mobile Originated call when the UE is camped on the NGS system); and 
autonomously falling back, by the user equipment in response to the detecting the initiation of the voice call at the user equipment, to the LTE network for the voice call without initiating the voice call via the 5G mobile network” (see Fig. 2 and paragraph nos. 0032-0034 which disclose that the UE fallsback from the NGS/5G system to the LTE system; the limitation “without initiating the voice call via the 5G mobile network” is broadly interpreted to read on the fallback disclosed in paragraph no. 0034 since the voice call itself is not initiated even though the UE performs signaling with the NGS in 209 as shown in Fig. 2) as now recited in claim 10. 
Guerzoni does not teach limitations “starting, by the user equipment, a watchdog timer based on when the user equipment sends the service request for voice service fallback to the LTE network, 
detecting, by the user equipment, an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the LTE network” and the limitations “scanning, in response to the expiration of the watchdog timer, LTE frequency bands in a scan order specified by a frequency band scan priority, in response to the LTE bands being scanned and no LTE network signal being acquired, refining the scan order based on an LTE neighbor list, scanning and acquiring an LTE network signal based on the refined scan order” as recited in claim 10.
Wang teaches “starting, by the user equipment, a watchdog timer based on when the user equipment sends the service request for voice service fallback to the network (see paragraph no. 0025, “Upon sending the CSFB request, the wireless communication device 110 starts a first timer”; the “watchdog timer” reads on the first timer), 
detecting, by the user equipment, an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the network” (see paragraph no. 0029, “When the first timer … is expired and no response to the CSFB request been received from the LTE network 120”) and
scanning, in response to the expiration of the watchdog timer, frequency bands in a scan order specified by a frequency band scan priority” (see paragraph no. 0029, “the wireless communication device 110 starts a cell search procedure in the 2G/3G networks 130”; the broadly recited “scan priority” reads on the scanning of the cells by the wireless communication device 110, e.g., the scanning of cells 1, 2, 3, etc.).
Wang does not teach the “LTE” network limitation.  In other words, in Wang, the voice service fallback is to the 2G/3G network and not to the “LTE” network since Wang is concerned with continuing a voice call in a network environment where a LTE/4G network and a 2G/3G network co-exist.  However, Wang suggests a voice service 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni by incorporating the teachings of Wang to make a voice call or SMS without failure or being delayed for a too long time for the users of the LTE/5G communication devices and to provide improved voice services for users of an LTE/5G communication device in a wireless communication system, as suggested by Wang in paragraph nos. 0010 and 0007, respectively.
Mitra teaches the limitations “in response to the LTE bands being scanned and no LTE network signal being acquired (see Fig. 9, steps 902, 904 (the “No” conditional output of step 904), see also paragraph no. 0054, “At block 902, the UE scans for one or more channels … to reacquire service” and paragraph no. 0055, “otherwise if failed, the method 900 proceeds to block 906”; see also paragraph nos. 0023, 0026 which disclose that the disclosure may be used in a LTE network), refining the scan order based on an LTE neighbor list (see Fig. 9, step 906 and Fig. 8 for a neighbor list, see also paragraph no. 0055, “At block 906, the UE scans for one or more channels … using a previously stored neighbor list”), scanning and acquiring an LTE network signal based on the refined scan order” (see paragraph no. 0055, “At block 906, the UE scans for one or more channels … using a previously stored neighbor list”; see Fig. 9, steps 906, 908 (the “Yes” conditional output of step 908 denotes that an LTE network signal was acquired)) as recited in claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni and Wang by incorporating the teachings of Mitra to help the UE find a valid LTE channel without performing a full or wider scan, thus reducing time and/or power consumption used for service acquisition, as suggested by Mitra in paragraph no. 0055.
Guerzoni also does not teach that the voice call is an “emergency type voice call” as now recited in claim 10 in the newly added “detecting” and “autonomously falling back” limitations discussed above.  Guerzoni, however, does recognize that emergency calls may be an issue in the rollout of new 5G systems, see paragraph nos. 0003-0005.
Velev teaches that a UE may fallback from a 5G system to a 4G/LTE system when making an emergency call, see paragraph no. 0089.  In other words, Velev teaches the newly added limitations “detecting …” and “autonomously falling back …” as now recited in claim 10, see Fig. 5A and paragraph nos. 0088-0089.  In particular, Velev more clearly teaches the limitation “without initiating the emergency type voice call via the 5G mobile network” since it discloses that the UE determines that registration with the LTE system is needed to initiate the emergency service/call unsupported by the 5G system.

Regarding independent claim 16, this independent claim is a corresponding apparatus (i.e. network device) claim of the method claim 10 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 10 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 16, see Fig. 12 for a “processor” (controller 1202) and a “non-transitory computer-readable medium” (paragraph no. 0195 discloses a memory).
Dependent Claims
Regarding claim 3, Guerzoni further teaches “wherein: detecting the request to set up the voice call comprises the user equipment detecting an initiation of the voice call” (see paragraph no. 0033, “the UE 201 needs to start a Mobile Originated (MO) call in 207”).

Regarding claims 6, 23, and 25, Guerzoni and Wang do not teach but Mitra teaches “wherein the frequency band scan priority specifies a first scan for a first LTE band followed by a second scan for a second LTE band, the second LTE band being an LTE band last used by the user equipment” (see Fig. 8’s MRU list 808 and Fig. 9, step 902 and paragraph no. 0054 which discloses that the UE scans a first LTE band (ARFCN 797) followed by a scan of a second LTE band (ARFCN 788) which is the LTE band last used or most recently used (MRU) by the UE in accessing the first and second RATs, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni, Wang, and Mitra by incorporating the additional teachings of Mitra to help the UE find a valid LTE channel without performing a full or wider scan, thus reducing time and/or power consumption used for service acquisition, as suggested by Mitra in paragraph no. 0055.
Regarding claims 9, 15, Guerzoni further teaches “embodied as computer-executable instructions on at least one non-transitory computer-readable medium” (see paragraph no. 0195 for a memory).

Regarding claim 21, Guerzoni teaches “wherein the performing call setup for the voice call via the LTE network connection with the LTE network comprises the user equipment re- registering with an Internet Protocol Multimedia System (IMS) network and requesting a packet data network (PDN) connection” (see Fig. 13, steps 4 and 5, and its respective written description and paragraph no. 0106).
Regarding claim 29, Guerzoni, Wang, and Mitra do not teach but Velev teaches “wherein the autonomously falling back, by the user equipment in response to the detecting the initiation of the emergency type voice call at the user equipment, to the LTE network for the emergency type voice call is performed without notifying the 5G mobile network of the falling back to the LTE network for the emergency type voice call” (see Fig. 5A and paragraph no. 0089 which disclose that the UE registers with the LTE network for fallback service for emergency service/call without notifying the 5G network of the fallback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, 
Regarding claim 30, Guerzoni, Wang, and Mitra do not teach but Velev teaches “wherein: the autonomously fall back, in response to the detecting the initiation of the emergency type voice call at the user equipment, to the LTE network for the emergency type voice call is performed without relying on the 5G mobile network to initiate the fall back to the LTE network for the emergency type voice call” (see paragraph no. 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, Mitra, and Velev by incorporating the additional teachings of Velev to enable the user to make emergency voice calls in a non-standalone 5G network in which both 5G and LTE networks co-exist and in which the 5G network does not support emergency services, as suggested by Velev in paragraph no. 0089.  This would improve the reliability of such emergency voice calls, thereby improving the safety and health of the users of the 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni in view of Wang, Mitra, and Velev as applied to claim 5 above and further in view of Sung et al., US 10,952,270, (“Sung”).
Regarding claim 7, Guerzoni, Wang, Mitra, and Velev do not teach but Sung further teaches “wherein the LTE neighbor information comprises an LTE neighbor list associated with the 5G mobile network” (see col. 8, line 65 – col. 9, line 2, “the 5G gNB might be provisioned with a neighbor list that specifies the type of each of various 4G eNBs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify the combination of Guerzoni, Wang, Mitra, and Velev by incorporating the teachings of Sung in order to quickly initiate a handover operation in a non-standalone 5G network between neighboring cells by using available LTE/4G neighbor cells which is deemed well known in the art.  Furthermore, this modification would prevent dropped calls from occurring within the non-standalone 5G network as the rollout of the 5G network increases over time and therefore, improve its reliability.
Claims 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni in view of Wang, Mitra, and Velev as applied to claims 1, 10 above and further in view of Belghoul et al., Pub. No. US 2018/0227960, (“Belghoul”).
Regarding claims 22 and 24, Guerzoni teaches “wherein the transitioning comprises: maintaining the Fifth Generation (5G) mobile network connection with the Fifth Generation (5G) mobile network over the Fifth Generation (5G) mobile network connection; and establishing the LTE network connection with the LTE network to engage in the voice call via the LTE network” (see, e.g., Fig. 14 which teaches maintaining the 5G connection at 1408 and establishing the LTE network connection with the LTE network to engage in the voice call at 1409-1411) as recited in claim 22 and similarly recited in claim 24.
Guerzoni does not explicitly teach maintaining the 5G mobile network connection to “continue a data session” over the 5G network connection as recited in claims 22 and 24, even though this appears implicit in the disclosure of Guerzoni.
Belghoul teaches, e.g., in the Abstract, maintaining concurrent connections with a Fifth Generation (5G) or 5G network node and a legacy or LTE network node.  Since the 5G connection is maintained, the 5G connection would function to continue a data session, see also Fig. 9 and paragraph no. 0114 which discloses downlink data frames 904 in a 5G connection.
.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni, Wang, Mitra, Velev, and Sung as applied to claim 7 above, and further in view of Kumar et al., Pub. No. US 2014/0293908, (“Kumar”).
Regarding claim 27, Guerzoni, Wang, Mitra, and Velev do not teach but Sung teaches a 5G NR LTE neighbor list, see col. 8, line 65 – col. 9, line 2.
Sung does not teach but Kumar teaches that the neighbor list is included in a “SIB5 LTE neighbor list” (paragraph no. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, Mitra, Velev, and Sung by incorporating the teachings of Kumar since incorporating an LTE neighbor list in a SIB5 is well known in the art and such a modification would merely re-use a known LTE SIB5 functionality to the emerging 5G networks which are being deployed by wireless communication vendors as the industry transitions from the 4G/LTE network to the 5G network.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni, Wang, Mitra, and Velev as applied to claim 10 above, and further in view of Sung and Kumar.
Regarding claim 28, Guerzoni, Wang, Mitra, and Velev do not teach but Sung teaches a 5G NR LTE neighbor list, see col. 8, line 65 – col. 9, line 2.
Sung does not teach but Kumar teaches that the neighbor list is included in a “SIB5 LTE neighbor list” (paragraph no. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, Mitra and Velev by incorporating the teachings of Sung and Kumar since incorporating an LTE neighbor list in a SIB5 for a 5G network would merely re-use a known LTE SIB5 functionality to the emerging 5G networks which are being deployed by wireless communication vendors as the industry transitions from the 4G/LTE network to the 5G network.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the abstract and at least Figs. 1, 3, and 5 of Chiang et al., US 2020/0413297, which disclose a fallback mechanism from 5G to 4G/LTE using a timer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/IVAN O LATORRE/Primary Examiner, Art Unit 2414